DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Donald DiPaula (Reg. No. 58,115) on 04/29/2022.
 	
 	The application has been amended as follows: 
 	1. 	(Currently Amended) An electronic device comprising:
a housing including an upper cover and a lower cover;
a bracket disposed between the upper cover and the lower cover;
a wireless charging coil positioned between the bracket and the upper cover;
a heat radiation member disposed between the wireless charging coil and the bracket;
an air circulation member disposed under the bracket; 
a printed board assembly (PBA) disposed under the air circulation member; and
a shield member disposed between the wireless charging coil and the heat radiation member, 
wherein the PBA includes a control circuit electronically connected to the wireless charging coil and the air circulation member, and
wherein the control circuit is configured to control the air circulation member to generate air flow.

13. (Cancelled)

17.	(Currently Amended) A wireless charging pad device comprising:
a housing including an upper cover and a lower cover, the upper cover having a surface on which an external device to be charged can be placed;
a bracket disposed between the upper cover and the lower cover;
a wireless charging coil disposed between the bracket and the upper cover;
a heat radiation member disposed between the wireless charging coil and the bracket and configured to radiate heat generated from the wireless charging coil;
a printed board assembly (PBA) disposed between the bracket and the lower cover and configured to control the wireless charging coil to wirelessly transmit power to the external device placed on the upper cover;
an air circulation member configured to generate air flow inside the housing; and
a shield member disposed between the wireless charging coil and the heat radiation member. 

20. 	(Cancelled) 

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
 	Claims 1-11, 14-19, 21-24 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	 Regarding claims 1 and 17, the prior art fails to teach or suggest further inclusion of a shield member disposed between the wireless charging coil and the heat radiation member.
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        05/04/2022